Title: Abigail Adams to John Adams, 15 June 1795
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            N York June 15 1795
          
          I have regularly received Your Letters and thank you for them. I have read the pamphlets. the Bone has much good natured Witt, contains many painfull facts, & Shows in a strong light what manner of Spirit actuates the pretended Patriots. the writer has in some places taken, a poetical Licence I have not offerd it where I am. Society and Interest and dissapointed ambition will have their influence upon most minds— be assured I am remarkably cautious upon the Subject of Politicks. I am satisfied mine would essentially clash with any one, who could call the Peace System, a milk & water System.
          
          I hope and trust the decision upon the Treaty will be a wise and candid one. that it should not be Suddenly rejected or accepted will I believe be more acceptable to the people than if it was otherways. I hope however a fortnight at furthest will be found Sufficient. My Health has been much mended by my Journey. Johns Ague after 3 fits of it, terminated by falling into his face.
          you mention having read a part of the Dispatches from the Hague. are they made publick to the Senate?
          My best respects to the President & mrs Washington. Love to mrs otis Betsy smith &c
          most affectionatly / yours
          
            A Adams
          
          
            have you read G. Adams Speach to the assembly it is Seasoned a little.
          
        